On November 14, 2013, the Defendant was sentenced for Attempted Deliberate Homicide, a felony, in violation of Sections 45-5-102(1)(a) and 45-4-103, MCA 2011, sentenced to a term of imprisonment of Thirty (30) years at Montana State Prison, pursuant to Section 45-5-102(2), MCA 2011. Further, Defendant knowingly used a dangerous weapon in the commission of the underlying offense, as evidenced by voluntary guilty plea and admission sentenced to a term of imprisonment of Ten (10) years at Montana State Prison, pursuant to Section 46-18-221(1), MCA 2011. The custodial sentence imposed for use of a dangerous weapon shall run consecutively to the custodial sentence imposed for the underlying offense, pursuant to Section46-18-221(4), MCA 2011; Defendant given credit for jaü time served of276 days against his custodial sentences; and other terms and conditions given in the Judgment and Order of Commitment on November 14,2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Alternate Chairperson, Hon. John Warner, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.